DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to application 17/715,350 filed 4/7/2022.
Claims 1-14 presented for examination.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 7, 10-11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over LI et al., Pub No US 2019/0281327 (hereafter LI) in view of Kirk Wickersham, Pub No US 2018/0285991 (hereafter Wickersham).

Regarding Claim 1, LI discloses a method for live streaming, performed by a first terminal [para.0011: Discloses methods of livestreaming; and para.0015: Discloses a server receives a connection request initiated by an anchor user of the live-stream room from a first terminal.], comprising:
displaying an online portal of a target service in a live-streaming room of an anchor account [FIG.10 & para.0048: Discloses a live stream application on a mobile terminal configured with an entry (an online portal) for the anchor to quickly start live-streaming.];
sending an online request to a server in response to detecting a trigger operation on the online portal, wherein the online request is configured to request the anchor account [FIG.1 & para.0015: Discloses a server receives a connection request initiated by an anchor user of the live-stream room from a first terminal.];
acquiring video data by recording a current screen of the first terminal in response to approval of the anchor account [FIG.1 & para.0076-0077: Discloses in response to the connection request, a first live video stream (acquiring video data – para.0113 discloses the mobile device is equipped with a camera) uploaded by the first terminal is sent down to the second terminal. The server checks the pre-protocol information in the connection request in response to the connection request. If the pre-protocol information conforms (approval) to the pre-protocol information rule defined by the live-stream platform, the connection request is regarded as a legal connection request. The unique device identifier of the first terminal, identity information of the anchor user, and characteristic information of the live-stream room are sent to the second terminal for establishing a dedicated communication link between the server and the second terminal, and then the first live video stream uploaded by the first terminal is sent down to the second terminal.];
displaying, in the live-streaming room of the anchor account, the current screen of the first terminal based on the video data [para(s).0070, 0087: Discloses displaying the current screen of the first terminal based on the video data.];
playing, in response to receiving audio data of the anchor account, the audio data of the anchor account in the live-streaming room of the anchor account [para.0070: Discloses the live-stream room is generally created by the anchor client and connected to multiple viewing clients, that is, the anchor and multiple viewers are included in the live-stream room. The viewing clients located in the virtual space may watch the live-stream content of the anchor client, and interactions of voice (receiving audio data), picture, text or electronic gift giving may be performed between the user of the anchor client and the user of the viewing clients and between the users of the viewing clients.]; and
acquiring audio data of a first account corresponding to the first terminal, and sending the audio data of the first account to the server, to trigger the server to send the audio data of the first account to second terminals corresponding to a plurality of second accounts in the live-streaming room [para.0087: Discloses an on/off option (trigger) of the corresponding video stream and audio stream provided on the first terminal and the second terminal for the anchor user to select. When the anchor user selects to tum on/off the image stream or the audio stream of a certain video stream, the corresponding combined third live video stream is changed accordingly, so that the anchor user can better display the content of the live-stream room as needed. For example, the anchor user wants to temporarily tum off the image stream and the audio stream of the first live video stream, so as to interact better with the viewer user through the second video stream and the audio stream, the anchor user may select to turn off the first live video stream on the first terminal, the second live video stream collected by the second terminal is used as the combined third video stream, and then the server receives the third live video stream uploaded by the second terminal and delivers the third live video stream to the viewer user in the live-stream room.].
LI does not explicitly discloses displaying an online tutorial portal of a target service in a live-streaming room of an anchor account; sending an online tutorial request to a server in response to detecting a trigger operation on the online tutorial portal, wherein the online tutorial request is configured to request the anchor account to provide an online tutorial for the target service; acquiring video data by recording a current screen of the first terminal in response to approval of the anchor account for the online tutorial request  - (emphasis added to distinguish the elements not taught by LI). However, in analogous art, Wickersham discloses an online interactive tutorial used video conferencing [para.0061]. A request is sent to online interactive tutorial via a web browser [para.0069]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify LI with the teaching of providing online tutorials via a webpage, as taught by Wickersham in order to yield predictable result such as providing fast and more efficient instructions (Wickersham: para.0052).

Regarding Claim 3, the combined teachings of LI and Wickersham discloses the method according to claim 1, wherein after acquiring the video data by recording the current screen of the first terminal in response to the approval of the anchor account for the online tutorial request, and LI further discloses the method further comprises:
sending the video data to the server [FIG.10: Discloses all data (video and audio) is sent to the server.].

Regarding Claim 4, the combined teachings of LI and Wickersham discloses the method according to claim 1, and LI further discloses wherein before displaying, in the live-streaming room of the anchor account, the current screen of the first terminal based on the video data, the method further comprises:
displaying a live-streaming screen of the anchor account in the live-streaming room of the anchor account [para.0133: Discloses a communication link between a video stream server and the first terminal is established for receiving the first live video stream uploaded by the first terminal, and a dedicated link between the video stream server and the second terminal is established for sending the first live video stream down to the second terminal.]; and
after displaying, in the live-streaming room of the anchor account, the current screen of the first terminal based on the video data, the method further comprises: 
switching a screen displayed in the live-streaming room to the live-streaming screen of the anchor account in response to an online end message, wherein the online end message is configured to indicate that the online for the target service is ended [para.0087: Discloses an on/off option (off – end message) of the corresponding video stream and audio stream provided on the first terminal and the second terminal for the anchor user to select. When the anchor user selects to tum on/off the image stream or the audio stream of a certain video stream, the corresponding combined third live video stream is changed accordingly, so that the anchor user can better display the content of the live-stream room as needed. For example, the anchor user wants to temporarily tum off the image stream and the audio stream of the first live video stream, so as to interact better with the viewer user through the second video stream and the audio stream, the anchor user may select to turn off the first live video stream on the first terminal, the second live video stream collected by the second terminal is used as the combined third video stream, and then the server receives the third live video stream uploaded by the second terminal and delivers the third live video stream to the viewer user in the live-stream room. After the anchor user selects the "off" option button, the communication link for receiving the first live video stream is closed, and the first live video stream is not received again.]. And Wickersham discloses switching a screen displayed in the live-streaming room to the live-streaming screen of the anchor account in response to an online tutorial end message, wherein the online tutorial end message is configured to indicate that the online tutorial for the target service is ended- (emphasis added to distinguish the elements not taught by LI) [para.0061, 0069: Discloses an online interactive tutorial.]. This claim is rejected on the same grounds as claim 1.

Regarding Claim 7, LI discloses a method for live streaming, performed by a server [para.0011: Discloses methods of livestreaming; and para.0015: Discloses a server receives a connection request initiated by an anchor user of the live-stream room from a first terminal.], comprising:
receiving an online request from a first account in a live-streaming room of an anchor account, and sending the online request to an anchor terminal corresponding to the anchor account, wherein the online request is configured to request the anchor account [FIG.1: Discloses receiving a connection request initiated by an anchor user of a livestream room from a first terminal and including pre-protocol information outputted by a second terminal. Send, in response to the connection request, a first live video stream uploaded by the first terminal down to the second terminal.];
acquiring video data of the first account in response to approval of the anchor account for the online request, wherein the video data is acquired by recording a screen of a first terminal corresponding to the first account [FIG.1 & para.0076-0077: Discloses in response to the connection request, a first live video stream (acquiring video data – para.0113 discloses the mobile device is equipped with a camera) uploaded by the first terminal is sent down to the second terminal. The server checks the pre-protocol information in the connection request in response to the connection request. If the pre-protocol information conforms (approval) to the pre-protocol information rule defined by the live-stream platform, the connection request is regarded as a legal connection request. The unique device identifier of the first terminal, identity information of the anchor user, and characteristic information of the live-stream room are sent to the second terminal for establishing a dedicated communication link between the server and the second terminal, and then the first live video stream uploaded by the first terminal is sent down to the second terminal.];
sending the video data to second terminals corresponding to a plurality of second accounts in the live-streaming room [FIG.1: Discloses sending, in response to the connection request, a first live video stream uploaded by the first terminal down to the second terminal.];
sending, in response to receiving audio data of the anchor account, the audio data of the anchor account to the second terminals [para.0070: Discloses the viewing clients located in the virtual space may watch the live-stream content of the anchor client, and interactions of voice (sending audio data), picture, text or electronic gift giving may be performed between the user of the anchor client and the user of the viewing clients and between the users of the viewing clients.]; and
sending, in response to receiving audio data of the first account, the audio data of the first account to the second terminals [para.0070: Discloses In the group, various interactions of text, voice (sending audio data both ways), video and the like may be performed.].
LI does not explicitly discloses receiving an online tutorial request from a first account in a live-streaming room of an anchor account, and sending the online tutorial request to an anchor terminal corresponding to the anchor account, wherein the online tutorial request is configured to request the anchor account to provide an online tutorial for a target service; acquiring video data of the first account in response to approval of the anchor account for the online tutorial request, wherein the video data is acquired by recording a screen of a first terminal corresponding to the first account - (emphasis added to distinguish the elements not taught by LI). However, in analogous art, Wickersham discloses an online interactive tutorial used video conferencing [para.0061]. A request is sent to online interactive tutorial via a web browser [para.0069]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify LI with the teaching of providing online tutorials via a webpage, as taught by Wickersham in order to yield predictable result such as providing fast and more efficient instructions (Wickersham: para.0052).

Regarding Claim 10, LI discloses a method for live streaming, performed by an anchor terminal [para.0011: Discloses methods of livestreaming; and para.0015: Discloses a server receives a connection request initiated by an anchor user of the live-stream room from a first terminal.], comprising:
displaying, in response to an online request of a first account in a live-streaming room of an anchor account, a prompt message of the online request in the live-streaming room, wherein the online request is configured to request the anchor account [para.0094: Discloses after the server establishes the dedicated communication link between the server and the second terminal, prompt information (a prompt message) of completing establishment of connection is fed back to the first terminal. The first terminal receives the prompt information, and then generates an operation interface, on the user interface of the first terminal, for confirming the connection and for receiving a confirmation instruction from the anchor user.];
sending an approval message to a server in response to detecting an approval operation on the prompt message, wherein the approval message is configured to indicate that the anchor account approves the online request [para.0094: Discloses a button such as a connection "confirm" button is provided on the user interface of the first terminal, and when the confirmation instruction from the anchor user is received.];
displaying, in response to receiving video data of the first account, a current screen of a first terminal corresponding to the first account based on the video data, wherein the video data is acquired by recording the screen of the first terminal [para.0094: Discloses when the confirmation instruction from the anchor user is received, the first live video stream generated in the first terminal is uploaded to the server so that the server sends the first live video stream down to the second terminal.];
acquiring audio data of the anchor account and sending the audio data of the anchor account to the server, to trigger the server to send the audio data of the anchor account to second terminals corresponding to a plurality of second accounts in the live-streaming room [para.0087: Discloses an on/off option (trigger) of the corresponding video stream and audio stream provided on the first terminal and the second terminal for the anchor user to select. When the anchor user selects to tum on/off the image stream or the audio stream of a certain video stream, the corresponding combined third live video stream is changed accordingly, so that the anchor user can better display the content of the live-stream room as needed. For example, the anchor user wants to temporarily tum off the image stream and the audio stream of the first live video stream, so as to interact better with the viewer user through the second video stream and the audio stream, the anchor user may select to turn off the first live video stream on the first terminal, the second live video stream collected by the second terminal is used as the combined third video stream, and then the server receives the third live video stream uploaded by the second terminal and delivers the third live video stream to the viewer user in the live-stream room.]; and
playing, in response to receiving audio data of the first account, the audio data of the first account in the live-streaming room of the anchor account [para.0070: Discloses the viewing clients located in the virtual space may watch the live-stream content of the anchor client, and interactions of voice (sending audio data), picture, text or electronic gift giving may be performed between the user of the anchor client and the user of the viewing clients and between the users of the viewing clients.].
LI does not explicitly discloses displaying, in response to an online tutorial request of a first account in a live-streaming room of an anchor account, a prompt message of the online tutorial request in the live-streaming room, wherein the online tutorial request is configured to request the anchor account to provide an online tutorial for a target service; sending an approval message to a server in response to detecting an approval operation on the prompt message, wherein the approval message is configured to indicate that the anchor account approves the online tutorial request - (emphasis added to distinguish the elements not taught by LI). However, in analogous art, Wickersham discloses an online interactive tutorial used video conferencing [para.0061]. A request is sent to online interactive tutorial via a web browser [para.0069]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify LI with the teaching of providing online tutorials via a webpage, as taught by Wickersham in order to yield predictable result such as providing fast and more efficient instructions (Wickersham: para.0052).

Regarding Claim 11, the combined teachings of LI and Wickersham discloses the method according to claim 10, wherein before displaying, in response to the online tutorial request of the first account in the live-streaming room of the anchor account, the prompt message of the online tutorial request in the live-streaming room, and Li further discloses the method further comprises:
displaying an online button in the live-streaming room of the anchor account, wherein the online button is configured to activate an online function [para.0094: Discloses a button such as a connection "confirm" button is provided on the user interface of the first terminal, and when the confirmation instruction from the anchor user is received.]; and
sending an online function activation message to the server in response to detecting a trigger operation on the online button, wherein the online function activation message is configured to indicate that the online tutorial function has been activated [para.0092 & FIG.5: Discloses an operation interface of a first terminal obtaining pre-protocol information. A button such as "PC live-streaming" pointed by the arrow in FIG. 5 is clicked, a scan box (prompt message box) appears, the link identifier representing the pre-protocol information and outputted by the second terminal in the form of a QR code is scanned, and then the corresponding pre-protocol information is obtained. At the same time, the connection request including the pre-protocol information is initiated to the server by using the anchor identity.]. And Wickersham discloses displaying an online tutorial button in the live-streaming room of the anchor account, wherein the online tutorial button is configured to activate an online tutorial function; and sending an online tutorial function activation message to the server in response to detecting a trigger operation on the online tutorial button, wherein the online tutorial function activation message is configured to indicate that the online tutorial function has been activated- (emphasis added to distinguish the elements not taught by LI) [para.0061, 0069: Discloses an online interactive tutorial.]. This claim is rejected on the same grounds as claim 10.

Regarding Claim 13, the combined teachings of LI and Wickersham discloses the method according to claim 10, and LI further discloses said displaying the prompt message of the online request in the live-streaming room comprises:
displaying the prompt message of the online request in the live-streaming room in a form of a prompt box for the online request [para.0092 & FIG.5: Discloses an operation interface of a first terminal obtaining pre-protocol information. A button such as "PC live-streaming" pointed by the arrow in FIG. 5 is clicked, a scan box (prompt message box) appears, the link identifier representing the pre-protocol information and outputted by the second terminal in the form of a QR code is scanned, and then the corresponding pre-protocol information is obtained. At the same time, the connection request including the pre-protocol information is initiated to the server by using the anchor identity.] and Wickersham discloses displaying the prompt message of the online tutorial request in the live-streaming room comprises: displaying the prompt message of the online tutorial request in the live-streaming room in a form of a prompt box for the online tutorial request (emphasis added to distinguish the elements not taught by LI) [para.0061, 0069: Discloses an online interactive tutorial.]. This claim is rejected on the same grounds as claim 10.

Regarding Claim 14, the combined teachings of LI and Wickersham discloses the method according to claim 13, and LI further discloses wherein the prompt box for the online request comprises an approve button; and said sending the approval message to the server in response to detecting the approval operation on the prompt message comprises: sending the approval message to the server in response to a click operation on the approve button in the prompt box for the online request [para.0092 & FIG.5: Discloses an operation interface of a first terminal obtaining pre-protocol information. A button such as "PC live-streaming" pointed by the arrow in FIG. 5 is clicked, a scan box (prompt message box) appears, the link identifier representing the pre-protocol information and outputted by the second terminal in the form of a QR code is scanned, and then the corresponding pre-protocol information is obtained. At the same time, the connection request including the pre-protocol information is initiated to the server by using the anchor identity.] and Wickersham discloses wherein the prompt box for the online tutorial request comprises an approve button; and said sending the approval message to the server in response to detecting the approval operation on the prompt message comprises: sending the approval message to the server in response to a click operation on the approve button in the prompt box for the online tutorial request (emphasis added to distinguish the elements not taught by LI) [para.0061, 0069: Discloses an online interactive tutorial.]. This claim is rejected on the same grounds as claim 13.

Claims 2, 8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over LI et al., Pub No US 2019/0281327 (hereafter LI) in view of Kirk Wickersham, Pub No US 2018/0285991 (hereafter Wickersham) and further in view of Xiaocong HE, Pub No US 2018/0285991 (hereafter HE).

Regarding Claim 2, the combined teachings of LI and Wickersham discloses the method according to claim 1, wherein after sending the online tutorial request to the server in response to detecting the trigger operation on the online tutorial portal, and the combined teachings do not explicitly discloses the method further comprises:
displaying a resource payment prompt message in the live-streaming room in response to the approval of the anchor account for the online tutorial request, wherein the resource payment prompt message is configured to indicate an amount of resources to be paid for initiating the online tutorial request; and the video data in response to detecting a payment success message based on the resource payment prompt message - (emphasis added to distinguish the elements not taught by the combination). However, in analogous art, HE discloses the live room integrates different functionality such as a payment platform [para.0027, 0070 & FIG.6E]. Paragraph 0072 also discloses cash out feature allow performers to make real money from creating entertaining livecast content in live rooms. It also provides a mechanism for community members to pay real money for live audio content accessed through one or more live content streams provided by a live room. FIG 6I illustrates a playlist of purchased items. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify LI and Wickersham with the teaching of providing a payment prompt, as taught by HE in order to yield predictable result such as providing money to performers (HE: para.0072).

Regarding Claim 8, the combined teachings of LI and Wickersham discloses the method according to claim 7, wherein after receiving the online tutorial request from the first account in the live-streaming room of the anchor account, and sending the online tutorial request to the anchor terminal corresponding to the anchor account, and the combined teachings do not explicitly discloses the method further comprises:
sending a resource payment prompt message to the first terminal in response to the approval of the anchor account for the online tutorial request, wherein the resource payment prompt message is configured to indicate an amount of resources to be paid for initiating the online tutorial request - (emphasis added to distinguish the elements not taught by the combination). However, in analogous art, HE discloses the live room integrates different functionality such as a payment platform [para.0027, 0070 & FIG.6E]. Paragraph 0072 also discloses cash out feature allow performers to make real money from creating entertaining livecast content in live rooms. It also provides a mechanism for community members to pay real money for live audio content accessed through one or more live content streams provided by a live room. FIG 6I illustrates a playlist of purchased items. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify LI and Wickersham with the teaching of providing a payment prompt, as taught by HE in order to yield predictable result such as providing money to performers (HE: para.0072).

Regarding Claim 12, the combined teachings of LI and Wickersham discloses the method according to claim 11, wherein after displaying the online tutorial button in the live-streaming room of the anchor account, and the combined teachings do not explicitly discloses the method further comprises:
displaying a resource amount input box in the live-streaming room in response to detecting the trigger operation on the online tutorial button, wherein the resource amount input box is configured to input a resource amount required for the online tutorial; acquiring the resource amount in the resource amount input box in response to detecting an input complete operation on the resource amount input box; and sending an online tutorial function activation message carrying the resource amount to the server- (emphasis added to distinguish the elements not taught by the combination). However, in analogous art, HE discloses the live room integrates different functionality such as a payment platform [para.0027, 0070 & FIG.6E]. Paragraph 0072 also discloses cash out feature allow performers to make real money from creating entertaining livecast content in live rooms. It also provides a mechanism for community members to pay real money for live audio content accessed through one or more live content streams provided by a live room. FIG 6I illustrates a playlist of purchased items. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify LI and Wickersham with the teaching of providing a payment prompt, as taught by HE in order to yield predictable result such as providing money to performers (HE: para.0072).

Claims 5-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over LI et al., Pub No US 2019/0281327 (hereafter LI) in view of Kirk Wickersham, Pub No US 2018/0285991 (hereafter Wickersham) and further in view of Wright et al., Pub No US 2002/0046638 (hereafter Wright).

Regarding Claim 5, the combined teachings of LI and Wickersham discloses the method according to claim 1, wherein after displaying, in the live-streaming room of the anchor account, the current screen of the first terminal based on the video data, and the combined teachings do not explicitly discloses the method further comprises:
displaying an online tutorial scoring panel in the live-streaming room in response to an online tutorial end message, wherein the online tutorial end message is configured to indicate that the online tutorial for the target service is ended, the online tutorial scoring panel is configured to acquire a score of a current online tutorial, and the online tutorial scoring panel comprises a plurality of scoring options; and sending, in response to detecting a select operation on any of the plurality of scoring options, a score corresponding to the scoring option to the server. However, in analogous art, Wright discloses a plurality of remote computer servers for storing data [para.0007] and the data may be in the form of performance related tutorial data whereby users may receive instruction from a remote teacher or a prominent instructor may access and instruct remote and greater numbers of pupils [para.0009]. In the tutorial mode, the system is adapted to display music scores [para.0027]. The processor can be programmed to control the display to show different views such as a segment of the display (or window) showing the musical score and another segment showing live streaming video or recorded video of the performance or instructors commands. The user can select the level or difficulty of the score selected (a plurality of scoring options) [para.0034]. FIG.2 illustrates displaying user inputting (acquiring a score) the score from a keyboard (a scoring panel). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify LI and Wickersham with the teaching of scoring the tutorial service, as taught by Wright in order to yield predictable result such as provide for real time tutoring from a remote location (Wright: para.0005).

Regarding Claim 6, the combined teachings of LI and Wickersham discloses the method according to claim 1, wherein after displaying, in the live-streaming room of the anchor account, the current screen of the first terminal based on the video data, and the combined teachings do not explicitly discloses the method further comprises:
displaying a ranking of scores of the target service, wherein the ranking of scores comprises scores of a plurality of anchor accounts corresponding to the target service. However, in analogous art, However, in analogous art, Wright discloses a plurality of remote computer servers for storing data [para.0007] and the data may be in the form of performance related tutorial data whereby users may receive instruction from a remote teacher or a prominent instructor may access and instruct remote and greater numbers of pupils [para.0009]. In the tutorial mode, the system is adapted to display music scores [para.0027]. The processor can be programmed to control the display to show different views such as a segment of the display (or window) showing the musical score and another segment showing live streaming video or recorded video of the performance or instructors commands [para.0034]. The scores may indicate whether the piece is a beginner, intermediate or advanced level (a ranking). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify LI and Wickersham with the teaching of ranking scores, as taught by Wright in order to yield predictable result such as provide for real time tutoring from a remote location (Wright: para.0005).

Regarding Claim 9, the combined teachings of LI and Wickersham discloses the method according to claim 7, wherein after sending the video data to the second terminals corresponding to the plurality of second accounts in the live-streaming room, and the combined teachings do not explicitly discloses the method further comprises:
receiving a score of a current online tutorial; and updating, based on the score, a ranking of scores to acquire an updated ranking of scores, wherein the ranking of scores comprises scores of a plurality of anchor accounts corresponding to the target service. However, in analogous art, However, in analogous art, Wright discloses a plurality of remote computer servers for storing data [para.0007] and the data may be in the form of performance related tutorial data whereby users (a plurality of anchor accounts) may receive instruction from a remote teacher or a prominent instructor may access and instruct remote and greater numbers of pupils [para.0009]. In the tutorial mode, the system is adapted to display music scores [para.0027]. The processor can be programmed to control the display to show different views such as a segment of the display (or window) showing the musical score and another segment showing live streaming video or recorded video of the performance or instructors commands [para.0034]. The scores may indicate whether the piece is a beginner, intermediate or advanced level (a ranking). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify LI and Wickersham with the teaching of ranking scores, as taught by Wright in order to yield predictable result such as provide for real time tutoring from a remote location (Wright: para.0005).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dhanyamraju et al., (US 2014/0215333) - Discloses corporate knowledge management portals can share video tutorials in controlled and systematic way, by sharing only required chapter(s) or sub-chapter(s) instead of sharing the whole video tutorial(s). Technical support portals can provide access to the required videos for quickly and easily troubleshooting field issues [para.0025].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL OCAK whose telephone number is (571) 272-2774.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADIL OCAK/Examiner, Art Unit 2426